FOLEY, J.
Both parties have appealed from the decree in this dissolution suit. The contentions involve the division of property between the parties, the reasonableness of the support allowance for a child and the allowance of attorney fees.
The trial of this case occupied three days and involved voluminous documentary and oral evidence, including books and records as well as expert testimony of appraisers and accountants.
Having reviewed the record de novo, we conclude that we cannot improve upon the division of property and other determinations made by the trial court.
Affirmed. Costs to neither party.